          Case 1:19-cv-00017-SPW Document 38 Filed 12/16/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  HARTFORD LIFE INSURANCE
  COMPANY,                                               CV 19-I7-BLG-SPW


                 Plaintiff,
                                                       ORDER LIFTING STAY
  vs.



  ROBERT LECOU and GARY HILL as
  personal representative ofthe ESTATE
  OF KAREN LECOU,

                  Defendants.


  and


  GARY HILL as personal
  representative ofthe ESTATE OF
 KAREN LECOU,


                  Cross-claimant,

  Vs.


 ROBERT LECOU,

                  Cross-claim Defendant.




        Before the Court is Cross-claimant Gary Hill's Motion for Lifting Stay of

Action (Doc. 36). On November 15, 2019, this Court stayed the proceedings until

LeCou exhausted the appeal processs or was found not to be criminally liable for

                                           1
Case 1:19-cv-00017-SPW Document 38 Filed 12/16/20 Page 2 of 2
